We reject the appellants’ contention that the jury’s verdict was inconsistent. The first question posed to the jury was whether the plaintiff had earned a real estate commission for the sale of the property that is the subject of this appeal. The jury answered that question affirmatively, and in response to the remaining question, the jury determined the amount of the commission. There is no inconsistency in the jury’s answers to the questions that were posed to it.
We have considered the appellants’ remaining contentions *653and find them to be without merit. Miller, J. P., Joy, Hart and Krausman, JJ., concur.